DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments from the response filed on 02 July 2020 have been fully considered and will be addressed below in the order in which they appeared.

Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 13, 18-26 are rejected under 35 U.S.C. 102(b) as being anticipated by 
Myslicki (US 5,046,768).

Regarding claim 11, Myslicki discloses A system for opening and closing a vehicle hood, comprising:   a manual maneuvering element (40; Myslicki) including a cylindrical member (28; Myslicki)  that is rotatable around an axis (Fig.2, vertical; Myslicki) to control positioning of the hood on a vehicle body and 
an actuating element (36; Myslicki) extending out from the cylindrical member in a direction substantially perpendicular to the axis of the cylindrical member; and 
a mechanism (80; Myslicki)  for locking and unlocking the manual maneuvering element that is separate from the manual maneuvering element and configured to rotate around an axis (82; Myslicki) independently from the manual maneuvering                                                                                                                                                                                                                                                                                                                        element, the mechanism for locking and unlocking comprises: 
a connecting module(46; Myslicki)  formed by a hollow cylindrical member, 
a control device (48,50; Myslicki)  positioned within the hollow cylindrical member and including a key hole at a first end of the hollow cylindrical member, and a movable arm (32; Myslicki) rotatably attached to a second end of the hollow cylindrical member, 

Regarding claim 18, Myslicki discloses The system according to claim 11, wherein the manual maneuvering element and a connecting module are mounted in a structural element (44; Myslicki) of the vehicle.

Regarding claim 19, Myslicki discloses The system according to claim 18, wherein the structural element of the vehicle is a bulkhead reinforcement (Fig.1; Myslicki).

Regarding claim 20, Myslicki discloses The system according to claim 18, wherein the connecting module is able to connect a movable arm (32; Myslicki) and a control device(48,50; Myslicki)   to the structural element (44; Myslicki)  of the vehicle(Fig.3, assembly; Myslicki).

Regarding claim 21, Myslicki) discloses The system according to claim 11, wherein a second part of the mechanism for locking and unlocking comprises a stop (end of travel Fig.3, Myslicki) incorporated at a level of an actuating element of the manual maneuvering element.

Regarding claim 22, Myslicki discloses The system according to claim 11, wherein the manual maneuvering element is movable by rotation (Fig.1,2; Myslicki).

Regarding claim 23, Myslicki discloses A vehicle (claim 1, vehicle; Myslicki), comprising: the system according to claim 11.

Regarding claim 24, Myslicki discloses The system according to claim 21, wherein the first end of the cylindrical member is incorporated (Fig. 1; Myslicki) in a seat of a bulkhead reinforcement and a second end of the cylindrical member passes through (Fig.2; Myslicki) the bulkhead reinforcement.

Regarding claim 25, Myslicki discloses The system according to claim 11, wherein the axis of the mechanism for locking and unlocking the manual maneuvering element and the axis of the control device are not co-axial (Fig. 1; Myslicki).

Regarding claim 26, Myslicki discloses The system according to claim 11, wherein the mechanism for locking and unlocking the manual maneuvering element is positioned entirely below the actuating element (40; Myslicki).
Note recitation of “below” without first establishing a frame of reference, is essentially meaningless.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/T. L. N./
Examiner, Art Unit 3675


/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675